Name: Commission Regulation (EC) NoÃ 558/2007 of 23 May 2007 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  agricultural activity;  trade;  EU finance
 Date Published: nan

 24.5.2007 EN Official Journal of the European Union L 132/21 COMMISSION REGULATION (EC) No 558/2007 of 23 May 2007 opening and providing for the administration of an import tariff quota for young male bovine animals for fattening THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), and in particular Article 32(1) thereof, Whereas, (1) The WTO schedule CXL requires the Community to open an annual import tariff quota for 169 000 heads of young male bovine animals for fattening. However, as a result of negotiations which led to the Agreement in the form of an Exchange of Letters between the European Community and the United States of America pursuant to Article XXIV(6) and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (2), approved by Council Decision 2006/333/EC (3), the Community undertook to incorporate in its schedule for all Member States an adjustment of that import tariff quota to 24 070 heads. (2) It is necessary to lay down the detailed rules for the opening and management of this import tariff quota for periods from 1 July to 30 June of the following year. (3) Pursuant to Article 29(1) of Regulation (EC) No 1254/1999, imports into the Community should be managed using import licences. However, it is appropriate to manage this quota by attributing import rights as a first step and issuing import licences as a second, as provided for in Article 6(3) of Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (4). In this way, operators that have obtained import rights should be able to decide, during the course of the quota period, the moment when they wish to apply for import licences, in view of their actual trade flows. In any case, Regulation (EC) No 1301/2006 limits the period of validity of licences to the last day of the import tariff quota period. (4) Rules should be laid down on the submission of applications and the information to be given on applications and licences, where necessary by addition to or by way of derogation from certain provisions of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (5) and of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6). (5) Regulation (EC) No 1301/2006 lays down in particular detailed provisions on applications for import rights, the status of applicants and the issue of import licences. The provisions of that Regulation should apply, from 1 July 2007, to imports licences issued pursuant to this Regulation, without prejudice to additional conditions laid down in this Regulation. (6) With a view to preventing speculation, the quantities available within the quota should be made accessible to operators able to show that they are genuinely engaged in import of a significant scale from third countries. In consideration of this and in order to ensure efficient management, the traders concerned should be required to have imported a minimum of 50 animals during each of the two reference periods referred to in Article 5 of Regulation (EC) No 1301/2006, given that a consignment of 50 animals may be considered to be a commercial viable consignment. Moreover, for administrative reasons, Member States should be allowed to accept certified copies of the documents proving the existence of trade with third countries. (7) Also in order to prevent speculation, a security should be fixed for import rights, import licences should not be transferable and licences should be issued to traders solely for the quantities for which they have been allocated import rights. (8) To oblige operators to apply for import licences for all import rights allocated, it should be established that lodging the licence application for the quantities allocated constitutes, with regard to the import rights security, a primary requirement within the meaning of Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products (7). (9) Experience shows that a proper management of the quota also requires that the titular holder of the licence is a genuine importer. Therefore, such importer should actively participate in the purchase, transport and import of the animals concerned. Presentation of proof of those activities should thus also be a primary requirement with regard to the licence security, within the meaning of Regulation (EEC) No 2220/85. (10) The application of this tariff quota requires effective checks on the specific destination of the imported animals. The animals should therefore be fattened in the Member State which has awarded the import rights. (11) A security should be lodged to ensure that the animals are fattened for at least 120 days in designated production units. The amount of the security should cover the difference between the Common Customs Tariff duty and the reduced duty applicable on the date of release for free circulation of the animals in question. (12) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 1. An import tariff quota for 24 070 young male bovine animals falling within CN code 0102 90 05, 0102 90 29 or 0102 90 49 and intended for fattening in the Community is hereby opened every year for periods from 1 July to 30 June of the following year (import tariff quota periods). This tariff quota shall have the order number 09.4005. 2. The customs import duty applicable under the tariff quota referred to in paragraph 1 shall be 16 % ad valorem plus EUR 582 per tonne net. The rate of duty provided for in the first subparagraph shall apply on condition that the imported animals are fattened for at least 120 days in the Member State which has issued the import licence. Article 2 1. The quota referred to in Article 1(1) shall be managed by attributing import rights as a first step and issuing import licences as a second. 2. Regulations (EC) No 1445/95, (EC) No 1291/2000 and (EC) No 1301/2006 shall apply, save as otherwise provided for in this Regulation. Article 3 1. For the purposes of application of Article 5 of Regulation (EC) No 1301/2006, applicants shall demonstrate that they have imported at least 50 animals covered by CN code 0102 90 during each of the two reference periods referred to in that Article and that they have been commercially and logistically responsible for the purchase, transport and clearance for free circulation of the animals concerned. Proof for these conditions shall be furnished exclusively by: (a) copies of the documents referred to in the second paragraph of Article 5 of Regulation (EC) No 1301/2006, duly certified by the competent authority; (b) the original commercial invoice or an authenticated copy made out in the name of the titular holder by the seller or his representative, both established in the third country of export, and proof of payment by the titular holder or the opening by the titular holder of an irrevocable documentary credit in favour of the seller; (c) the bill of lading or, where applicable, the road or air transport document, drawn up in the name of the titular holder, for the animals concerned. 2. A company formed by the merger of companies each having reference imports complying with the minimum quantity referred to in the first subparagraph of paragraph 1 may use those reference imports as a proof of trade. Article 4 1. Applications for import rights shall be lodged no later than 13.00, Brussels time, on 1 June preceding the import tariff quota period in question. 2. A security of EUR 3 per head relating to the import rights shall be lodged with the competent authority together with the application for import rights. 3. No later than 16:00, Brussels time, on the 5th working day following the end of the period for the lodging of applications, Member States shall notify the Commission of the total quantities applied for. Article 5 1. Import rights shall be awarded as from the seventh and no later than the 16th working day following the end of the period for the notifications referred to in Article 4(3). 2. If application of the allocation coefficient referred to in Article 7(2) of Regulation (EC) No 1301/2006 results in fewer import rights to be allocated than had been applied for, the security lodged in accordance with Article 4(2) shall be released proportionally without delay. Article 6 1. The release into free circulation of the quantities awarded under the quota referred to in Article 1(1) is subject to the presentation of an import licence. 2. Import licence applications shall cover the total quantity allocated. This obligation shall constitute a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85. Article 7 1. Import licence applications may be lodged solely in the Member State where the applicant has applied and obtained import rights under the quota referred to in Article 1(1). Each issuing of import licence shall result in a corresponding reduction of the import rights obtained and the security lodged in accordance with Article 4(2) shall be released proportionally without delay. 2. Import licences shall be issued on application by and in the name of the operator who has obtained the import rights. 3. Import licence applications and import licences shall show the following: (a) in box 8, the country of origin; (b) in box 16, one or several of the following CN codes: 0102 90 05, 0102 90 29 or 0102 90 49; (c) in box 20, the order number of the quota (09.4005) and one of the endorsements provided for in Annex I. Article 8 1. By way of derogation from Article 9(1) of Regulation (EC) No 1291/2000, rights deriving from import licences issued pursuant to this Regulation shall not be transferable. 2. The grant of the import licence shall be conditional on the lodging of a security of EUR 12 per head which the applicant shall lodge together with the licence application. 3. By way of derogation from the provisions of Section 4 of Title III of Regulation (EC) No 1291/2000, the security referred to in paragraph 2 of this Article shall not be released until proof has been furnished that the titular holder of the licence has been commercially and logistically responsible for the purchase, transport and clearance for free circulation of the animals concerned, as referred to in the second subparagraph of Article 3(1) of this Regulation. Article 9 1. At the time of release for free circulation, the importer shall provide proof that he has: (a) given a written undertaking to inform within one month the competent authority of the Member State of the farm or farms where the young bovine animals are to be fattened; (b) lodged a security of an amount as laid down for each eligible CN code in Annex II with the competent authority of the Member State. The fattening of the imported animals in that Member State for at least 120 days from the date of acceptance of the customs declaration of release for free circulation is a primary requirement within the meaning of Article 20(2) of Regulation (EEC) No 2220/85. 2. Except in cases of force majeure, the security referred to in paragraph 1(b) shall be released only if proof is furnished to the competent authority of the Member State that the young bovine animals: (a) have been fattened on the farm or farms indicated pursuant to paragraph 1; (b) have not been slaughtered before a period of 120 days from the date of import has elapsed; or (c) have been slaughtered for health reasons or have died as a result of sickness or accident before that period has elapsed. The security shall be released immediately after such proof has been furnished. However, where the time limit referred to in paragraph 1(a) has not been observed, the security to be released shall be reduced by:  15 %, and by  2 % of the remaining amount for each day by which the time limit has been exceeded. The amounts not released shall be forfeited. 3. If the proof referred to in paragraph 2 is not furnished within 180 days from the date of import, the security shall be forfeited. However, if such proof is not furnished within the period of 180 days provided for in the first subparagraph but is produced within six months following that period, the amount forfeited, less 15 % of the security, shall be repaid. Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 124, 11.5.2006, p. 15. (3) OJ L 124, 11.5.2006, p. 13. (4) OJ L 238, 1.9.2006, p. 13. Regulation as last amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (5) OJ L 143, 27.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1965/2006 (OJ L 408, 30.12.2006, p. 27). (6) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (7) OJ L 205, 3.8.1985, p. 5. Regulation as last amended by Regulation (EC) No 1913/2006. ANNEX I Endorsements provided for in Article 7(3)(c)  : in Bulgarian : Ã Ã ¸Ã ²Ã ¸ Ã ¼Ã Ã ¶Ã ºÃ ¸ Ã ¶Ã ¸Ã ²Ã ¾Ã Ã ½Ã ¸ Ã ¾Ã  ÃÃ ¾Ã ´Ã ° Ã ½Ã ° Ã µÃ ´ÃÃ ¸Ã  ÃÃ ¾Ã ³Ã °Ã  Ã ´Ã ¾Ã ±Ã ¸Ã Ã Ã º Ã  Ã ¶Ã ¸Ã ²Ã ¾ Ã Ã µÃ ³Ã »Ã ¾ Ã ½Ã µÃ ½Ã °Ã ´Ã ²Ã ¸Ã Ã °Ã ²Ã °Ã Ã ¾ 300 Ã ºÃ ³ Ã ·Ã ° Ã ³Ã »Ã °Ã ²Ã ° Ã ´Ã ¾Ã ±Ã ¸Ã Ã Ã º, Ã ¿ÃÃ µÃ ´Ã ½Ã °Ã ·Ã ½Ã °Ã Ã µÃ ½Ã ¸ Ã ·Ã ° Ã Ã ³Ã ¾Ã Ã ²Ã °Ã ½Ã µ [Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   558/2007]  : in Spanish : Bovinos machos vivos de peso vivo inferior o igual a 300 kg [Reglamento (CE) no 558/2007]  : in Czech : Ã ½ivÃ ­ bÃ ½ci s Ã ¾ivou vÃ ¡hou nepÃ evyÃ ¡ujÃ ­cÃ ­ 300 kg na kus, na vÃ ½krm (NaÃ Ã ­zenÃ ­ (ES) Ã . 558/2007)  : in Danish : Levende ungtyre til opfedning, med en levende vÃ ¦gt pÃ ¥ ikke over 300 kg pr. dyr (forordning (EF) nr. 558/2007)  : in German : Lebende mÃ ¤nnliche Rinder mit einem Gewicht von hÃ ¶chstens 300 kg je Tier, zur Mast bestimmt (Verordnung (EG) Nr. 558/2007)  : in Estonian : Elusad isasveised elusmassiga kuni 300 kg, nuumamiseks (mÃ ¤Ã ¤rus (EÃ ) nr 558/2007)  : in Greek : Ã Ã Ã ½Ã Ã ± Ã ²Ã ¿Ã ¿Ã µÃ ¹Ã ´Ã ® Ã ¼Ã µ Ã ²Ã ¬Ã Ã ¿Ã  Ã ¶Ã Ã ½Ã Ã ¿Ã  ÃÃ ¿Ã Ã ´Ã µÃ ½ Ã ÃÃ µÃ Ã ²Ã ±Ã ¯Ã ½Ã µÃ ¹ Ã Ã ± 300 kg Ã ±Ã ½Ã ¬ Ã ºÃ µÃ Ã ±Ã »Ã ®, ÃÃ Ã ¿Ã  ÃÃ ¬Ã Ã Ã ½Ã Ã · [Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 558/2007]  : in English : Live male bovine animals of a live weight not exceeding 300 kg per head, for fattening (Regulation (EC) No 558/2007)  : in French : Bovins mÃ ¢les vivants d'un poids vif infÃ ©rieur ou Ã ©gal Ã 300 kg par tÃ ªte, destinÃ ©s Ã l'engraissement [rÃ ¨glement (CE) no 558/2007].  : in Italian : Bovini maschi vivi di peso vivo non superiore a 300 kg per capo, destinati allingrasso [regolamento (CE) n. 558/2007]  : in Latvian : JaunbuÃ ¼Ã ¼i nobaroÃ ¡anai, kuru dzÃ «vsvars nepÃ rsniedz 300 kg (Regula (EK) Nr. 558/2007)  : in Lithuanian : PenÃ jimui skirti gyvi vyriÃ ¡kos lyties galvijai, kuriÃ ³ vieno gyvasis svoris yra ne didesnis kaip 300 kg (Reglamentas (EB) Nr. 558/2007)  : in Hungarian : Legfeljebb 300 kg egyedi Ã ©lÃ tÃ ¶megÃ ± Ã ©lÃ  hÃ ­m szarvasmarhafÃ ©le, hizlalÃ ¡s cÃ ©ljÃ ¡ra (558/2007/EK rendelet)  : in Maltese : Annimali bovini Ã §ajjin tas-sess maskil b'piÃ ¼ Ã §aj li ma jisboqx it-300 kg kull ras, gÃ §at-tismin (ir-Regolament (KE) Nru 558/2007)  : in Dutch : Levende mannelijke mestrunderen met een gewicht van niet meer dan 300 kg per dier (Verordening (EG) nr. 558/2007)  : in Polish : Ã »ywe mÃ ode byki o Ã ¼ywej wadze nieprzekraczajÃ cej 300 kg za sztukÃ bydÃ a, opasowe (rozporzÃ dzenie (WE) nr 558/2007)  : in Portuguese : Bovinos machos vivos com peso vivo inferior ou igual a 300 kg por cabeÃ §a, para engorda [Regulamento (CE) n.o 558/2007]  : in Romanian : Masculi vii din specia bovinÃ  cu o greutate Ã ®n viu mai micÃ  sau egalÃ  cu 300 kg per cap, destinaÃ i Ã ®ngrÃ ÃÃ rii [Regulamentul (CE) nr. 558/2007]  : in Slovakian : Ã ½ivÃ © bÃ ½Ã ky so Ã ¾ivou hmotnosÃ ¥ou do 300 kg na kus, urÃ enÃ © pre Ã alÃ ¡Ã ­ vÃ ½krm [nariadenie (ES) Ã . 558/2007]  : in Slovenian : Ã ½ivo moÃ ¡ko govedo za pitanje, katerega Ã ¾iva teÃ ¾a ne presega 300 kg na glavo (Uredba (ES) Ã ¡t. 558/2007)  : in Finnish : Lihotettaviksi tarkoitettuja elÃ ¤viÃ ¤ urospuolisia nautaelÃ ¤imiÃ ¤, elopaino enintÃ ¤Ã ¤n 300 kg/elÃ ¤in (asetus (EY) N:o 558/2007)  : in Swedish : Levande handjur av nÃ ¶tkreatur som vÃ ¤ger hÃ ¶gst 300 kg, fÃ ¶r gÃ ¶dning (fÃ ¶rordning (EG) nr 558/2007) ANNEX II Security amounts Male bovine animals for fattening (CN code) Amount (EUR) per head 0102 90 05 28 0102 90 29 56 0102 90 49 105